DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 1 and 3 are objected to because of the following informalities:  
Claim 1 recites “= x” in line 14, and should recite --x--. 
Claim 3 recites “0<α<90” in line 6, and should recite --0<α<90 degrees--. 
Claim 3 recites “0<β<90” in line 9, and should recite --0<β<90 degrees--. 
---Appropriate correction is required.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 5-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	Claim 5 recites “and the cross turbulence ridges extending from one of the imaginary cross points to the intermediate portion of one of the support valley form single-cross turbulence ridges” in lines 9-11, which is unclear as such cross turbulence rides have no antecedent basis. For examining purposes the limitation will be interpreted 
b.	Claim 15 recites “(n+0,5) x the pitch” in line 6, which is unclear as to what 0,5 means. For Examining purposes it will be examined under its merits. 
c.	claims 6-14 are rejected to on the basis of their dependency on claim 5. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blomgren et al. (U.S. Patent Publication No. 2004/0069473, “Blomgren”) in view of Atchison et al. (U.S. Patent Publication No. 2017/0102193, “Atchison”).

Regarding Claim 1, Blomgren discloses a heat transfer plate (figs 3-15) comprising a first end portion (B, E, fig 3), a second end portion (D, A) and a center portion (C) arranged in succession along a longitudinal center axis (S) dividing the heat transfer plate into a first and a second half, the first and second end portions each comprising a number of port holes (10a, 10b, 10c, 10d), the center portion comprising a heat transfer area provided with a heat transfer pattern comprising support ridges (210) and support valleys (220), which support ridges and support valleys longitudinally extend parallel to the longitudinal center axis of the heat transfer plate, and which support ridges and support valley each comprise an intermediate portion (230) arranged between two end portions, a respective top portion of the support ridges extending in a first plane 


    PNG
    media_image1.png
    591
    826
    media_image1.png
    Greyscale


However, Blomgren does not explicitly disclose at least a plurality of the turbulence ridges and turbulence valley along at least a center portion of their longitudinal extension extend inclined in relation to the transverse imaginary straight lines. Atkisson, however, discloses a heat transfer plate (fig 6A) wherein at least a plurality of the turbulence ridges (see annotated fig 6A below) and turbulence valley (see annotated fig 6A below) along at least a center portion of their longitudinal extension extend inclined in relation to the transverse imaginary straight lines (fig 6A). Atkisson teaches that this configuration improve heat transfer efficiency (¶0091). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Blomgren to provide the inclined turbulence ridges/valleys in order to improve the heat transfer efficiency of the plate. 


    PNG
    media_image2.png
    508
    912
    media_image2.png
    Greyscale

Regarding Claim 2, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses if the number x of imaginary longitudinal straight lines is an even number and the number of interspaces is x-1 (as this would be a result of an even number x of imaginary lines), wherein the longitudinal center axis divides a center interspace lengthwise and (x-2)/2 complete interspaces are arranged on each of the first and a second half of the heat transfer plate (as this would result from there be no interspaces at the first and second ends of the heat transfer plate). However, Blomgren, as modified, does not explicitly disclose wherein x is even. However, when there are a finite number of identified, predictable solutions, i.e. x being even or odd, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, i.e. providing adequate heat transfer, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance, the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103 (KSR Int' l Co. v. Teleflex Incl, 127 S. Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).Therefore, it would have been obvious to one of ordinary 

Regarding Claim 3, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein the turbulence ridges and turbulence valleys of said at least a plurality of the turbulence ridges and turbulence valleys arranged in the complete interspaces on one of the first and the second half of the heat transfer plate along their center portion extend in a smallest angle α, 0<α<90 degrees (such as taught by Atkisson, see annotated fig 6A below), clockwise in relation to the transverse imaginary straight lines, and wherein the turbulence ridges and turbulence valleys of said at least a plurality of the turbulence ridges and turbulence valleys arranged in the rest of the interspaces along their center portion extend in a smallest angle β, 0<β<90 (such as taught by Atkisson, see annotated fig 6A below), counter-clockwise in relation to the transverse imaginary straight lines.

    PNG
    media_image3.png
    498
    874
    media_image3.png
    Greyscale


Regarding Claim 4, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein α equals β (such as taught by Atkisson, see annotated fig 6A above).

Regarding Claim 5, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein the imaginary longitudinal straight lines cross the imaginary transverse straight lines in imaginary cross points to form an imaginary grid, and wherein, at least at a plurality of the imaginary cross points, one of the support ridges, one of the support valleys and two of the turbulence ridges, which turbulence ridges are arranged in adjacent ones of the interspaces and form cross turbulence ridges (such as taught by Atkisson, see annotated fig 6A below), meet, wherein the cross turbulence ridges extending between two of the imaginary cross points form double-cross turbulence ridges, and 

    PNG
    media_image4.png
    576
    919
    media_image4.png
    Greyscale


Regarding Claim 6, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein at least a plurality of every third one of the cross turbulence ridges in one and the same interspace is a double-cross turbulence ridge, while the rest of the cross turbulence ridges are single-cross turbulence ridges (such as taught by Atkisson, see annotated fig 6A below, in this there are no cross turbulence ridges).

    PNG
    media_image5.png
    576
    919
    media_image5.png
    Greyscale


Regarding Claim 7, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, does not explicitly disclose wherein, if x is an even number, the two middle imaginary longitudinal straight lines form center imaginary longitudinal straight lines, wherein, along one of the center imaginary longitudinal straight lines, both of the meeting cross turbulence ridges are double-cross turbulence ridges or both of the meeting cross turbulence ridges are single-cross turbulence ridges, wherein along the rest of the imaginary longitudinal straight lines, one of the meeting cross turbulence ridges is a double-cross turbulence ridge, while the other one of the meeting cross turbulence ridges is a single-cross turbulence ridges. However, since Blomgren, as modified, teaches providing double-cross and single-cross turbulent rides along imaginary longitudinal straight lines, the exact number and placement of the ridges are considered a result-effective variable, i.e. a variable which achieves a 

Regarding Claim 8, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, does not explicitly disclose wherein, if x is an odd number, the middle imaginary longitudinal straight line form a center imaginary longitudinal straight line, wherein, along the center imaginary longitudinal straight line, both of the meeting cross turbulence ridges are double-cross turbulence ridges or both of the meeting cross turbulence ridges are single- cross turbulence ridges, wherein along the rest of the imaginary longitudinal straight lines, one of the meeting cross turbulence ridges is a double-cross turbulence ridge, while the other one of the meeting cross turbulence ridges is a single-cross turbulence ridge. However, since Blomgren, as modified, teaches providing double-cross and single-cross turbulent rides along imaginary longitudinal straight lines, the exact number and placement of the ridges are considered a result-effective variable, i.e. a variable which achieves a recognized result. In this case the recognized result is that the placement of the ridges will affect the flow and heat transfer characteristic of the plate. It would not have been inventive to determine via routine experimentation the most advantageous placement of the ridges and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Blomgren, as modified, to provide the claimed arrangement.

Regarding Claim 9, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein the turbulence ridges extending between the intermediate portion of one of the support valleys and the intermediate portion of one of the support ridges form intermediate turbulence ridges (such as taught by Atkisson, see annotated fig 6A below).

    PNG
    media_image6.png
    576
    853
    media_image6.png
    Greyscale

Regarding Claim 10, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein at least one of the intermediate turbulence ridges is arranged between the single-cross turbulence ridge and the double-cross turbulence ridge of at least a plurality of each pair of adjacent single-cross turbulence ridge and double-cross turbulence ridge within one and the same of the interspaces.

Regarding Claim 11, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein at least a plurality of every fifth one of the turbulence ridges in one and the same interspace is an intermediate turbulence ridges (such as taught by Atkisson, see annotated fig 6A below).

    PNG
    media_image7.png
    576
    853
    media_image7.png
    Greyscale

Regarding Claim 12, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein the top portions of the support ridges and the bottom portions of the support valleys along one and the same of the imaginary longitudinal straight lines are connected by support flanks (angled transitions between the valley and ridges, such as shown by 243 and 245, fig 3F of Atkisson), wherein the top portions of the turbulence ridges and the bottom portions of the turbulence valleys in one and the same interspace are connected by turbulence flanks (angled transitions between the valley and ridges, such as shown in figure 4B below of Atkisson), wherein at least a plurality of the 

    PNG
    media_image8.png
    299
    529
    media_image8.png
    Greyscale


Regarding Claim 13, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein at least for a plurality of the single-cross turbulence ridges, one of the first and second turbulence flanks is connected to the support flank at the corresponding one of the imaginary cross points, and the other one of the first and second turbulence flanks is connected to the intermediate portion of the corresponding one of the support valleys (as the flanks shown above in the rejection of Claim 12, connect the valleys, ridges, and intermediate portions).

Regarding Claim 15, the combination of Blomgren and Atkisson discloses all previous claim limitations. Blomgren, as modified, further discloses wherein the center portion of each of the turbulence ridges comprises a first end point and a second end point (such as taught by Atkisson, see annotated fig 6A below) arranged along a respective longitudinal center line of the center portion, wherein, for a plurality of the turbulence ridges, the first end point is displaced, in relation to the second end point, (n+0,5) x the pitch between the turbulence ridges, parallel to the longitudinal center axis of the heat transfer plate, where n is an integer (as there would have be to be some integer that meets the limitation as they are all displaced equally).


    PNG
    media_image9.png
    508
    912
    media_image9.png
    Greyscale


Allowable Subject Matter
7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763